

115 SJ 50 IS: Relating to the disapproval of the proposed foreign military sale to the Government of Georgia of Javelin Missiles and Javelin Command Launch Units.
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA115th CONGRESS1st SessionS. J. RES. 50IN THE SENATE OF THE UNITED STATESDecember 7, 2017Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed foreign military sale to the Government of Georgia of
			 Javelin Missiles and Javelin Command Launch Units.
	
 That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of Georgia (described in the certification Transmittal No. 17–59, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on February 17, 2017, is hereby prohibited:
 (1)The proposed sale of four hundred and ten (410) Javelin Missiles and related equipment and support (Transmittal Numbered 17–59).
 (2)The proposed sale of seventy-two (72) Javelin Command Launch Units (CLUs) and related equipment and support (Transmittal Numbered 17–59).